 1   WRIGHT, FINLAY & ZAK, LLP
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
 3   Krista J. Nielson, Esq.
     Nevada Bar No. 10698
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   knielson@wrightlegal.net
     Attorneys for Plaintiff, The Bank of New York Mellon Trust Company, National Association fka
 7   The Bank of New York Trust Company, N.A. as successor to JPMorgan Chase Bank N.A.,
     successor by merger to Bank One, National Association, as Trustee for Residential Asset
 8   Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through Certificates Series 2002-RS3
 9
                                UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA
11   THE BANK OF NEW YORK MELLON                     Case No.: 2:18-cv-00978-APG-CWH
12   TRUST COMPANY, NATIONAL
     ASSOCIATION FKA THE BANK OF NEW                 STIPULATION AND ORDER TO
13   YORK TRUST COMPANY, N.A. AS                     EXTEND DEADLINE TO FILE REPLY
     SUCCESSOR TO JPMORGAN CHASE                     TO SFR INVESTMENTS POOL 1, LLC’S
14                                                   OPPOSITION TO PLAINTIFF’S
     BANK N.A., SUCCESSOR BY MERGER TO
15   BANK ONE, NATIONAL ASSOCIATION,                 MOTION FOR SUMMARY JUDGMENT
     AS TRUSTEE FOR RESIDENTIAL ASSET                REGARDING UNJUST ENRICHMENT
16   MORTGAGE PRODUCTS, INC.,                        CLAIM AND COUNTERMOTION TO
     MORTGAGE ASSET-BACKED PASS-                     STRIKE DOCUMENT DISCLOSED
17                                                   OUTSIDE OF REQUIREMENTS IN
     THROUGH CERTIFICATES SERIES 2002-
18   RS3,                                            FRCP 26(a)(1)(A) (ECF NOS. 51-52)

19                 Plaintiff,                        (FIRST REQUEST)
20
            vs.
21
     SFR INVESTMENTS POOL 1, LLC, a Nevada
22   limited liability company; LEACH JOHNSON
23   SONG & GRUCHOW, LTD., a Nevada limited
     liability company; and CANYON GATE
24   MASTER ASSOCIATION, a Nevada non-
     profit corporation;
25
26                 Defendants

27
            Plaintiff, Plaintiff, The Bank of New York Mellon Trust Company, National Association
28



                                             Page 1 of 3
 1   fka The Bank of New York Trust Company, N.A. as successor to JPMorgan Chase Bank N.A.,
 2   successor by merger to Bank One, National Association, as Trustee for Residential Asset
 3   Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through Certificates Series 2002-RS3
 4   (“BONY”), and Defendant, SFR Investments Pool 1, LLC (“SFR”) (collectively the “Parties”),
 5   by and through their counsel of record, hereby stipulate and agree as follows:
 6           On May 28, 2019, Plaintiff filed its Motion for Summary Judgment Regarding Unjust
 7   Enrichment Claim [ECF No. 50] (“Motion”). SFR opposed Plaintiff’s Motion and filed its
 8   Countermotion to Strike Document Disclosed Outside of Requirements in FRCP 26(a)(1)(A) on
 9   June 18, 2019 [ECF Nos. 51-52] (the “Opposition” and “Countermotion”). Presently, Plaintiff’s
10   opposition to SFR’s Countermotion, and its reply to SFR’s Opposition are due July 2, 2019.
11           The Parties have discussed extending the deadline for Plaintiff to file its reply to SFR’s
12   Opposition and its Opposition to SFR’s Countermotion by one week to July 9, 2019, due to
13   Plaintiff’s counsel schedule the week of July 1, 2019. This is the first stipulation for extension of
14   time of the deadline for Plaintiff to file its reply to SFR’s Opposition and its opposition to SFR’s
15   Countermotion. The extension is requested in good faith and is not for purposes of delay or
16   prejudice to any other party.
17           WHEREFORE, based on the foregoing,
18           IT IS HEREBY STIPULATED AND AGREED that the deadline for Plaintiff to file a
19   reply in support of its Motion for Summary Judgment Regarding Unjust Enrichment Claim [ECF
20   No. 50] to SFR’s Opposition [ECF No. 51] shall be extended to July 9, 2019.
21   /././
22   /././
23   /././
24   /././
25   /././
26   /././
27   /././
28   /././



                                                 Page 2 of 3
 1          IT IS FURTHER STIPULATED AND AGREED that the deadline for Plaintiff to file its
 2   Opposition to SFR’s Countermotion to Strike Document Disclosed Outside of Requirements in
 3   FRCP 26(a)(1)(A) [ECF No. 52] shall be extended to July 9, 2019.
 4          IT IS SO STIPULATED.
 5    DATED this 1st day of July, 2019.                  DATED this 1st day of July, 2019.
 6    WRIGHT, FINLAY & ZAK, LLP                          KIM GILBERT EBRON

 7
      /s/ Krista J. Nielson, Esq.                        /s/ Diana S. Ebron, Esq.
 8
      R. Samuel Ehlers, Esq.                             Diana S. Ebron, Esq.
 9    Nevada Bar No. 9313                                Nevada Bar No. 10580
      Krista J. Nielson, Esq.                            Jacqueline A. Gilbert, Esq.
10    Nevada Bar No. 10698                               Nevada Bar No. 10593
      7785 W. Sahara Avenue, Suite 200                   Karen L. Hanks, Esq.
11
      Las Vegas, Nevada 89117                            Nevada Bar No. 9578
12    Attorneys for Plaintiff, The Bank of New York      7625 Dean Martin Drive, Suite 110
      Mellon Trust Company, National Association         Las Vegas, Nevada 89139
13    fka The Bank of New York Trust Company,            Attorneys for Defendant, SFR
14    N.A. as successor to JPMorgan Chase Bank           Investments Pool 1, LLC
      N.A., successor by merger to Bank One,
15    National Association, as Trustee for
      Residential Asset Mortgage Products, Inc.,
16    Mortgage Asset-Backed Pass-Through
17    Certificates Series 2002-RS3
                                                        IT IS SO ORDERED:
18
19
                                                        ___________________________________
20                                                      UNITED
                                                        UNITED STATES
                                                                STATESMAGISTRATE     JUDGE
                                                                          DISTRICT JUDGE
                                                        Dated: July 8, 2019.
21                                                      DATED: _________________________
22
23
24
25
26
27
28



                                               Page 3 of 3
